Case 1:21-cr-00198-PAB Document 3-2 Filed 06/14/21 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Action No.      20-cr-00198-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. KBM GROUP, LLC,

       Defendant.


                                  ORDER OF APPROVAL


       The Court has reviewed the Deferred Prosecution Agreement, attached as Exhibit

1 to the Joint Notice of Agreement and Motion for Deferral of Prosecution (“Joint Motion

for Deferral”) at ECF. No. 3, and orders that the Joint Motion for Deferral is GRANTED.

The Court further orders that

     (1)   All proceedings and deadlines in this matter are stayed for 30 months from the

           date of this Order;

     (2)   Pursuant to 18 U.S.C. § 3161(h)(2), 30 months are excluded in computing the

           time within which the trial of offenses relating to this matter must commence; and

     (3)   The parties are to file a joint status report not later than 30 days prior to the

           conclusion of the term of the Deferred Prosecution Agreement.

DATED this ____ day of _______, 2021.

                                                BY THE COURT:

                                                __________________________________
                                                Hon. Philip A. Brimmer
                                                United States District Judge
